OPINION OF THE COURT
Per Curiam.
Petitioner, Departmental Disciplinary Committee (DDC) for *6the First Judicial Department, moves for an order, pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iii), suspending respondent from the practice of law forthwith until such time as disciplinary matters pending before the DDC have been concluded.
Respondent, Irving Markowitz, was admitted to the practice of law by the Appellate Division, First Judicial Department, on February 4, 1929. At all times relevant herein, respondent has maintained an office for the practice of law in the First Department.
On August 2, 1989 and August 21, 1989, respondent appeared before staff counsel of the DDC to answer, under oath, questions regarding two complaints filed against him which alleged that he converted certain escrow moneys entrusted to him. In the course of his testimony, respondent made substantial admissions, which, along with uncontroverted evidence in the form of bank records, lends credence to the allegations that he converted thousands of dollars from escrow accounts. Under the circumstances herein presented, it is appropriate to suspend respondent pending the resolution of this disciplinary proceeding. (Matter of Padilla, 67 NY2d 440, 443, 447-448 [1986]; Matter of Haley, 150 AD2d 119, 120 [1st Dept 1989]; Matter of Wechsler, 141 AD2d 204, 205-206 [1st Dept 1988].)
Accordingly, petitioner’s motion should be granted, and respondent suspended from the practice of law forthwith and ordered to show cause within 90 days of entry of this court’s order of suspension why a final order of suspension, censure or disbarment should not be entered.
Kupferman, J. P., Carro, Milonas, Wallach and Smith, JJ., concur.
Respondent is directed to show cause before the Departmental Disciplinary Committee, which shall hold a hearing, report and recommend to this court why a final order of censure, suspension or disbarment should not be made and, pending final determination of the petition, respondent is suspended from practice as an attorney and counselor-at-law in the State of New York, effective immediately, and until the further order of this court.